Exhibit 10.1

AMENDMENT NO. 1

This AMENDMENT NO. 1 (this “Amendment”) to the Third Amended and Restated Credit
Agreement, dated as of July 29, 2010 (the “Credit Agreement”), by and among H&E
EQUIPMENT SERVICES, INC., a Delaware corporation (“H&E Delaware”), GREAT
NORTHERN EQUIPMENT, INC., a Montana corporation (“Great Northern”) and H&E
EQUIPMENT SERVICES (CALIFORNIA), LLC, a Delaware limited liability company (“H&E
California” and together with H&E Delaware and Great Northern, each a “Borrower”
and collectively, the “Borrowers”), the other credit parties named therein (the
“Credit Parties”), the lenders named therein (the “Lenders”), GENERAL ELECTRIC
CAPITAL CORPORATION, a Delaware corporation (in its individual capacity “GE
Capital”) and as agent for the Lenders (in such capacity, the “Agent”), BANK OF
AMERICA, N.A., as co-syndication agent and documentation agent, and WELLS FARGO
CAPITAL FINANCE, LLC, as co-syndication agent, is entered into as of February
29, 2012 by and among the Borrowers, the Lenders signatory hereto and Agent.
Unless otherwise provided all capitalized terms used herein shall have the
meanings ascribed thereto in the Credit Agreement.

R E C I T A L S:

WHEREAS, the Borrowers have requested that the Lenders amend the Credit
Agreement in the manner set forth below, including, without limitation, to
extend the Commitment Termination Date; and

WHEREAS, the Lenders are willing to agree to such request, but only on the terms
and conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and subject to the terms and conditions hereof
the Borrowers, the Lenders whose signatures appear below and Agent agree as
follows:

Section 1.

AMENDMENTS

Subject to the satisfaction of the conditions to effectiveness referred to in
Section 2 hereof, the Credit Agreement is hereby amended as follows:

(a) Subsection 1.3(b)(iii) of the Credit Agreement is amended (i) by adding the
phrase “,including, without limitation, any Permitted Notes Refinancing
Indebtedness” immediately after the phrase “(other than Indebtedness permitted
by Section 6.3”, and (ii) by adding the phrase “(‘Net Debt Proceeds’)”
immediately after the phrase “net of underwriting discounts and commissions and
other reasonable costs and expenses paid or payable to non Affiliates in
connection therewith”.

(b) Subsection 1.5(a)(ii)(C) of the Credit Agreement is amended (i) by deleting
the introductory phrase “From and after the date the Financial Statements in
respect of the Fiscal Quarter ending September 30, 2010 are required to be
delivered hereunder, or are actually delivered hereunder, whichever is earlier”
and replacing it with “Beginning on the date the Financial Statements in respect
of the Fiscal Quarter ending September 30, 2010 are required to be delivered
hereunder, or are actually delivered hereunder, whichever is earlier, and ending
on the Amendment No. 1 Effective Date” and (ii) by deleting the phrase “which
shall remain at .50% for the term of this Agreement and shall not be adjusted”
and replacing it with “which shall remain at .50% until the Amendment No.1
Effective Date and thereafter except as provided in Section 1.5(a)(ii)(D)(b)
below”.



--------------------------------------------------------------------------------

(c) Subsection 1.5(a)(ii) of the Credit Agreement is amended by adding to such
subsection, at the end thereof, the following:

“(D) The Applicable Margins shall be:

(a) for the period commencing on the Amendment No. 1 Effective Date through the
last day of the calendar month during which Financial Statements for March 31,
2012, are delivered:

(i) in the case of the Applicable Revolver Index Margin, one percent (1.00%) per
annum;

(ii) in the case of the Applicable Revolver LIBOR Margin, two percent
(2.00%) per annum;

(iii) in the case of the Applicable L/C Margin, two percent (2.00%) per annum;
and

(iv) in the case of the Applicable Unused Line Fee Margin, as provided in the
proviso to subsection (b) below;

(b) thereafter, the Applicable Margins (other than the Applicable Unused Line
Fee Margin) shall be determined from time to time as set forth below based upon
the Leverage Ratio of H&E Delaware and its Subsidiaries as of the last day of
the most recent Fiscal Quarter (as reflected in the applicable monthly unaudited
Financial Statements required to be delivered hereunder); provided, that, the
Applicable Unused Line Fee Margin, shall be (i) 0.50% if the average of the
daily closing balances of the aggregate Revolving Loan, the Swing Line Loan and
Letters of Credit outstanding during the monthly period for which such Fee is
due (as provided in Section 1.9(c)) is less than 50% of the Commitments or
(ii) 0.375% if the average of the daily closing balances of the aggregate
Revolving Loan, the Swing Line Loan and Letters of Credit outstanding during the
monthly period for which such Fee is due (as provided in Section 1.9(c)) is
equal to or more than 50% of the Commitments:

 

If Leverage Ratio is:

   Level of Applicable Margins:

<2.50 to 1.00

   Level I

< 3.50 to 1.00 but > 2.50 to 1.00

   Level II

> 3.50 to 1.00

   Level III



--------------------------------------------------------------------------------

 

      Applicable Margins        Level I     Level II     Level III  

Applicable Revolver Index Margin

     1.00 %      1.25 %      1.50 % 

Applicable Revolver LIBOR Margin

     2.00 %      2.25 %      2.50 % 

Applicable L/C Margin

     2.00 %      2.25 %      2.50 % 

The Applicable Margins (other than the Applicable Unused Line Fee Margin) shall
be adjusted from time to time based upon the monthly Financial Statements for
the last fiscal month of each Fiscal Quarter required to be delivered hereunder
(beginning with the Fiscal Quarter ending on March 31, 2012) which shall be
accompanied by a written calculation of the Leverage Ratio of H&E Delaware and
its Subsidiaries that is certified on behalf of the Borrower Representative by
an Authorized Officer thereof as of the end of each such fiscal month for which
such Financial Statements are delivered and that truthfully and accurately
evidences the need for an adjustment (the Agent reserving the right to challenge
any such Financial Statements or calculation and make any prospective or
retroactive claim for any interest that would have accrued but for any
inaccuracy of any such Financial Statements or calculation, and Borrowers shall
be liable for any such claim). Each such adjustment in the Applicable Margins
shall be effective as of the first day of the calendar month following the date
of delivery of such Financial Statements and written calculation; provided, that
if the Borrower Representative shall fail to deliver any such Financial
Statements or written calculation for any such fiscal month by the date required
pursuant to Section 4.1, then, at Agent’s election, effective as of the first
day of the calendar month following the end of each such fiscal month during
which such Financial Statements were to have been delivered, and continuing
through the first day of the calendar month following the date (if ever) when
such Financial Statements and such written calculation are finally delivered,
the Applicable Margin (other than the Applicable Unused Line Fee Margin) shall
be conclusively presumed to equal the highest Applicable Margin specified in the
pricing table set forth above. If any Default or an Event of Default has
occurred and is continuing at the time any reduction in the Applicable Margins
is to be implemented, that reduction shall be deferred until the first day of
the first calendar month following the date on which all Defaults or Events of
Default are waived or cured.



--------------------------------------------------------------------------------

(d) Section 1.16 of the Credit Agreement is amended by adding to such Section,
at the end thereof, the following:

“ (f) Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States of America or foreign regulatory
authorities, in each case in respect of this clause (ii) pursuant to Basel III,
shall, in each case, be deemed to be a law, treaty, governmental (or
quasi-governmental) rule, regulation, guideline or order adopted after the
Closing Date regarding capital adequacy, reserve requirements or similar
requirements under subsection (a) above, as applicable, regardless of the date
enacted, adopted or issued.”

(e) Article 3 of the Credit Agreement is amended by adding to such Article, at
the end thereof, the following:

“3.26 Foreign Assets Control Regulations and Anti-Money Laundering

Each Credit Party and each Subsidiary of each Credit Party is and will remain in
compliance in all material respects with all U.S. economic sanctions laws,
executive orders and implementing regulations as promulgated by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”), and all
applicable anti-money laundering and counter-terrorism financing provisions of
the Bank Secrecy Act and all regulations issued pursuant to it. No Credit Party
and no Subsidiary or Affiliate of a Credit Party (i) is a Person designated by
the U.S. government on the list of the Specially Designated Nationals and
Blocked Persons (the “SDN List”) with which a U.S. Person cannot deal with or
otherwise engage in business transactions, (ii) is a Person who is otherwise the
target of U.S. economic sanctions laws such that a U.S. Person cannot deal or
otherwise engage in business transactions with such Person or (iii) is
controlled by (including without limitation by virtue of such person being a
director or owning voting shares or interests), or acts, directly or indirectly,
for or on behalf of, any person or entity on the SDN List or a foreign
government that is the target of U.S. economic sanctions prohibitions such that
the entry into, or performance under, this Agreement or any other Loan Document
would be prohibited under U.S. law.

3.27 Patriot Act

The Credit Parties, each of their Subsidiaries and each of their Affiliates are
in compliance in all material respects with (a) the Trading with the Enemy Act,
and each of the foreign assets control regulations of the United States Treasury
Department and any other enabling legislation or executive order relating
thereto, (b) the Patriot Act and (c) other federal or state laws relating to
“know your customer” and anti-money laundering rules and regulations. No part of
the proceeds of any Loan will be used directly or indirectly for any payments to
any government official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977.”



--------------------------------------------------------------------------------

(f) Subsection 5.11(b) of the Credit Agreement is amended by adding to such
subsection, after the third sentence thereof, the following:

“The Credit Parties shall deliver, or cause to be delivered, to Agent,
appropriate and customary resolutions, secretary certificates, certified
organizational documents and other documents, including legal opinions, as
reasonably be requested by Agent, in each instance with respect to each Credit
Party formed or acquired after the Closing Date. It is hereby agreed that
Agent’s request for legal opinions in connection with the addition of a Credit
Party pursuant to the terms hereof is reasonable.”

(g) Subsection 6.3(a)(vii) of the Credit Agreement is amended by deleting such
subsection in its entirety and replacing it with the following: “(x)
Indebtedness of Borrowers not exceeding $250,000,000 in aggregate principal
amount evidenced by Senior Unsecured Notes (less all payments of principal and
repurchases and redemptions thereof) and (y) any Permitted Notes Refinancing
Indebtedness not exceeding the Permitted Notes Amount in aggregate principal
amount (less all payments of principal and repurchases and redemptions
thereof)”.

(h) Subsection 6.3(b) of the Credit Agreement is amended by deleting such
subsection in its entirety and replacing it with the following:

“(b) No Credit Party shall, directly or indirectly, voluntarily purchase,
redeem, defease or prepay any principal of, premium, if any, interest or other
amount payable in respect of any Indebtedness of a Credit Party, other than
(i) the Obligations, (ii) Indebtedness secured by a Permitted Encumbrance if the
asset securing such Indebtedness has been sold or otherwise disposed of in
accordance with Sections 6.8(b) or (c), (iii) Indebtedness permitted by
subsection 6.3(a)(v) upon any refinancing thereof in accordance with subsection
6.3(a)(v), and (iv) Indebtedness constituting Senior Unsecured Notes permitted
by subsection 6.3(a)(vii) with the Net Debt Proceeds of any Permitted Notes
Refinancing Indebtedness.”

(i) Section 6.7 of the Credit Agreement is amended by (i) deleting the word
“and” appearing at the end of subsection 6.7(d); (ii) replacing the period at
the end of subsection 6.7(e) with the phrase “; and” and adding the following
subsection 6.7(f) thereafter: “(f) Liens (i) on property of Credit Parties that
is also subject to the Lien of the Agent securing the Obligations, (ii) subject
to the Intercreditor Agreement, and (iii) securing Permitted Notes Refinancing
Indebtedness.”

(j) Subsection 6.18(a) of the Credit Agreement is amended by deleting such
subsection in its entirety and replacing it with the following:

“(a) No Credit Party shall change or amend the terms of the Senior Unsecured
Note Indenture or Senior Unsecured Notes, any Subordinated Debt or, except as
permitted by the Intercreditor Agreement, if applicable, any Permitted Notes
Refinancing Indebtedness, in each case, without the prior written consent of the
Requisite Lenders.”

(k) Article 6 of the Credit Agreement is amended by adding to such Article, at
the end thereof, the following:

“6.22 OFAC; Patriot Act

No Credit Party shall, and no Credit Party shall permit any of its Subsidiaries
to fail to comply with the laws, regulations and executive orders referred to in
Section 3.26 and Section 3.27.”

(l) Subsection 9.10(a)(ii) of the Credit Agreement is amended by inserting, in
the second sentence thereof, “(except as otherwise provided in clause (h) of
Annex B hereto and subsection 9.10(d)(iv))” following the words “Pro Rata Share”
therein.



--------------------------------------------------------------------------------

(m) Subsection 9.10(c)(ii) of the Credit Agreement is amended by (i) inserting
“or any other Loan Document” following the words “received by Agent under this
Agreement” and (ii) deleting the period at the end of the last sentence thereof
and inserting “and Agent will be entitled to set-off against future
distributions to such Lender any such amounts (with interest) that are not
repaid on demand.”

(n) Subsection 9.10(d)(i) of the Credit Agreement is amended by deleting the
word “hereunder” therein and replacing it, in each instance, with the words
“under any Loan Document”.

(o) Subsection 9.10(f) of the Credit Agreement is amended by deleting the period
at the end of such subsection and inserting the following:

“; provided that the foregoing shall not prohibit (i) Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Agent) hereunder and under the other Loan Documents, (ii) each of
the L/C Issuer and the Swing Line Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as L/C Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents,
(iii) any Lender from exercising setoff rights in accordance with Section 9.9 or
(iv) any Lender from filing proofs of claim during the pendency of a proceeding
relative to any Credit Party under any bankruptcy or other debtor relief law;
and provided further that if at any time there is no Person acting as Agent
hereunder and under the other Loan Documents, then (A) the Requisite Lenders
shall have the rights otherwise ascribed to Agent pursuant to Section 8.2 and
(B) in addition to the matters set forth in clauses (ii), (iii) and (iv) of the
preceding proviso and subject to Section 9.9, any Lender may, with the consent
of the Requisite Lenders, enforce any rights and remedies available to it and as
authorized by the Requisite Lenders.”

(p) Annex A of the Credit Agreement is amended by adding the following new
definitions in their proper alphabetical places:

“‘Amendment No. 1’ means Amendment No. 1, dated February 29, 2012 among the
Borrowers, the Lenders and the Agent.”

‘“Amendment No. 1 Effective Date’ means the Effective Date, as such term is
defined in Amendment No. 1.”

“‘Intercreditor Agreement’ means the intercreditor agreement contemplated by the
definition of the term Permitted Notes Refinancing Indebtedness.”

“‘Net Debt Proceeds’ has the meaning assigned to it in subsection 1.3(b)(iii).”

“‘Permitted Notes Refinancing Indebtedness’ means any Indebtedness incurred on
one occasion by H&E Delaware (and those Credit Parties that are obligors in
accordance with this Agreement in respect of the Senior Unsecured Notes)
pursuant to a refinancing of the Senior Unsecured Notes (and the Net Debt
Proceeds of which were applied to permanently retire the Senior Unsecured
Notes); provided that each of the following conditions are satisfied: (a) the
aggregate principal amount of such Indebtedness shall be no less than
$200,000,000 and no greater than the outstanding principal amount of the Senior
Unsecured Notes at the time of the refinancing, plus accrued and unpaid interest
thereon and any premium payable thereon in connection with such refinancing
(such amount, the “Permitted Notes Amount”), (b) such Indebtedness shall be on
terms not materially more adverse in the aggregate to the Credit Parties than
the terms of the Senior Unsecured Notes, and in any event shall provide for
(i) no amortization prior to the date



--------------------------------------------------------------------------------

six months following the Commitment Termination Date and (ii) a final maturity
date that is not prior to the date six months following the Commitment
Termination Date, and (c) to the extent such Indebtedness is secured by Liens on
property of any Credit Party, such Liens shall be subordinated to the Liens held
by the Agent pursuant to an intercreditor agreement and intercreditor provisions
in any applicable indenture governing such Indebtedness, each in form and
substance satisfactory to Agent (and, in the event that GE Capital has a role in
placing, underwriting, purchasing or providing any portion of such Indebtedness,
the Requisite Lenders).

(q) Annex A of the Credit Agreement is amended:

(i) by adding “except for the purposes of Sections 3.26 and 3.27,” immediately
after the “(a)” in the definition of “Affiliate”.

(ii) by deleting the definition of “Commitment Termination Date” therefrom and
substituting in its place the following revised definition:

“‘Commitment Termination Date’ means the earliest of (a) February 29, 2017,
(b) the date of termination of Lenders’ obligations to make Advances and to
incur Letter of Credit Obligations or permit existing Loans to remain
outstanding pursuant to subsection 8.2(b), (c) the date of indefeasible
prepayment in full in cash by Borrowers of the Loans and the cancellation and
return (or stand-by guarantee) of all Letters of Credit or the cash
collateralization of all Letter of Credit Obligations pursuant to Annex B, and
the permanent reduction of all Commitments to zero dollars ($0) or the
termination of all Commitments (or the cash collateralization or backing with
standby letters of credit of all Letters of Credit in accordance with Annex B),
in accordance with the provisions of subsection 1.3(a), and (d) only in the
event that at such time any Senior Unsecured Notes remain outstanding, the date
that is six (6) months prior to the scheduled maturity of the Senior Unsecured
Notes (giving effect to any extension thereof entered into after the Amendment
No. 1 Effective Date).”

(iii) by deleting the period at the end of the definition of “Governmental
Authority” and inserting, at the end thereof, the following:

“, including any central bank, stock exchange, regulatory body, arbitrator,
public sector entity, supra-national entity and any self-regulatory
organization.”

(iv) by deleting clause (h) of the definition of “Restricted Payment” therefrom
and substituting in its place the following:

“(h) any optional payment or prepayment of principal of the Senior Unsecured
Notes (other than those payments made with the Net Debt Proceeds of Permitted
Notes Refinancing Indebtedness), any payment of a premium or prepayment of
interest, fees or other charges on or with respect to the Senior Unsecured Notes
(other than those made with the Net Debt Proceeds of Permitted Notes Refinancing
Indebtedness), and any redemption, purchase, retirement, defeasance, subleasing
fund or similar optional payment with respect to the Senior Unsecured Notes
(other than those payments made with the Net Debt Proceeds of Permitted Notes
Refinancing Indebtedness).”

(v) by deleting the period at the end of the definition of “Revolving Lenders”
and inserting, at the end thereof, the following:

“(or if the Revolving Loan Commitments have terminated, who hold Revolving Loans
or participations in Swing Line Loans or Letter of Credit Obligations).”



--------------------------------------------------------------------------------

(vi) by deleting the last sentence of the definition of “Subordinated Debt” and
replacing it with the following sentence:

“For the avoidance of doubt, ‘Subordinated Debt’ shall not include the Senior
Unsecured Notes or any Permitted Notes Refinancing Indebtedness.”

Section 2.

CONDITIONS TO EFFECTIVENESS

The amendments provided in Section 1 shall become effective at the date and time
(the “Effective Date”) that:

(a) the Agent shall have received one or more counterparts of (i) this
Amendment, executed and delivered by the Borrowers, the Lenders and the Agent,
(ii) the Consent and Reaffirmation in the form of Exhibit A hereto, executed and
delivered by the Guarantors, and (iii) the Amendment No. 1 Fee Letter, dated as
of the date hereof, between the Borrower Representative and the Agent, executed
and delivered by the Borrower Representative and the Agent;

(b) Borrowers shall have paid in immediately available funds and without offset
or deduction of any kind a non-refundable amendment fee of .15% of the maximum
amount of each Revolving Lender’s Revolving Loan Commitment to Agent for the pro
rata benefit of each such Revolving Lender;

(c) the Agent shall have received updates, if any, to the Perfection Certificate
for each of the Credit Parties, in form and substance reasonably satisfactory to
the Agent;

(d) except to the extent waived by Agent in its discretion, the Agent shall have
received copies of Uniform Commercial Code bring-downs of previously delivered
reports listing all effective financing statements that name any of the Credit
Parties as debtor, together with copies of such financing statements;

(e) the Agent shall have received (i) updated Schedules to the Credit Agreement,
(ii) Intellectual Property Security Agreements, if needed, executed by the
applicable Credit Party in favor of the Agent, (iii) updated schedules to the
Guaranty and Security Agreement, (iv) one or more lock-box agreements, if
needed, in favor Agent in form and substance satisfactory to Agent, (v) Blocked
Account Agreements, if needed, executed by the applicable Credit Party, each
bank where such Credit Party maintains Blocked Accounts and the Agent,
(vi) Landlord Agreements, if needed, for each leased property of a Credit Party,
executed by the lessor of such leased property, the Credit Party named as
lessee, and the Agent, (vii) satisfactory evidence that the insurance policies
required by Section 5.4 of the Credit Agreement are in full force and effect,
together with appropriate evidence showing loss payable and/or additional
insured clauses or endorsements, as requested by Agent, in favor of Agent, on
behalf of Lenders, (viii) for each Credit Party, (1) articles or certificate of
incorporation or certificate of formation, as applicable, and all amendments
thereto, (2) except to the extent waived by Agent in its discretion, good
standing certificates (including verification of tax status) in its state of
incorporation or formation, as applicable, (3) except to the extent waived by
Agent in its discretion, good standing certificates (including verification of
tax status) and certificates of qualification to conduct business in each
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, each dated a recent date before the
Effective Date and certified by the applicable Secretary of State of other
authorized Governmental Authority, (4) its by-laws or operating agreement, as
applicable, together with all amendments thereto, (5)



--------------------------------------------------------------------------------

resolutions of such Person’s Board of Directors or Board of Members, as
applicable, approving and authorizing the execution, delivery and performance of
the this Amendment, each certified as of the Effective Date by such Person’s
secretary or assistant secretary as being in full force and effect without any
modification or amendment, (6) signature and incumbency certificates of the
officers of such Person executing the Amendment, certified as of the Effective
Date by such Person’s secretary or assistant secretary as being true, accurate,
correct and complete, (ix) a certificate of an Authorized Officer of each Credit
Party, dated the Effective Date, stating that the conditions set forth in
Section 2.2 of the Credit Agreement are satisfied, in each case in form and
substance satisfactory to Agent;

(f) the Agent shall have received such other documents, instruments, agreements
and legal opinions as Agent shall reasonably request in connection with this
Amendment, each in form and substance reasonably satisfactory to the Agent; and

(g) there shall be no continuing Default or Event of Default (after giving
effect to the amendments contemplated by this Amendment), and the
representations and warranties of the Borrowers contained in this Amendment
shall be true and correct in all material respects.

Section 3.

LIMITATION ON SCOPE

Except as expressly provided herein, the Loan Documents shall remain in full
force and effect in accordance with their respective terms. The amendments set
forth herein shall be limited precisely as provided for herein and shall not be
deemed to be amendments or waivers of or consents to or modifications of any
term or provision of the Loan Documents or any other document or instrument
referred to therein or of any transaction or further or future action on the
part of any Credit Party requiring the consent of Agent or Lenders except to the
extent specifically provided for herein. Agent and Lenders have not and shall
not be deemed to have waived any of their respective rights and remedies against
any Credit Party for any existing or future Defaults or Events of Default.

Section 4.

MISCELLANEOUS

 

  (a) Each Borrower hereby represents and warrants as follows:

 

  (i) this Amendment has been duly authorized and executed by such Borrower and
is the legal, valid and binding obligation of such Borrower, enforceable in
accordance with its terms, except as (1) such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting the rights of creditors in general and (2) the availability of
equitable remedies may be limited by equitable principles of general
applicability; and

 

  (ii) such Borrower repeats and restates the representations and warranties of
such Borrower contained in the Credit Agreement as of the Effective Date, except
to the extent such representations and warranties relate to a specific date;
provided that references to the “Credit Agreement” or “this Agreement” in such
representations and warranties shall be deemed to be references to the Credit
Agreement as amended pursuant to this Amendment.



--------------------------------------------------------------------------------

(b) This Amendment is being delivered in the State of New York.

(c) Each Borrower ratifies and confirms that all Loan Documents remain in full
force and effect notwithstanding the execution and delivery of this Amendment
and that nothing contained in this Amendment shall constitute a defense to the
enforcement of any Loan Document.

(d) This Amendment may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which counterparts together shall constitute but one and
the same instrument.

(e) This Amendment is a “Loan Document” and each of the following provisions of
the Credit Agreement is hereby incorporated herein by this reference with the
same effect as though set forth in its entirety herein, mutatis mutandis, and as
if “this Agreement” in any such provision read “this Amendment”: Section 11.6,
(Severability), Section 11.9 (Governing Law), Section 11.10 (Notices),
Section 11.11 (Electronic Transmissions), Section 11.12 (Section Titles)
Section 11.14 (Waiver of Jury Trial), Section 11.17 (Advice of Counsel) and
Section 11.18 (No Strict Construction).

[Signature page is next page]



--------------------------------------------------------------------------------

Witness the due execution hereof by the respective duly authorized officers of
the undersigned of this Amendment as of the date first written above.

 

H&E EQUIPMENT SERVICES, INC. By:   /s/ Leslie Magee  

Name: Leslie Magee

Title: Chief Financial Officer

 

H&E EQUIPMENT SERVICES (CALIFORNIA), LLC

By:   /s/ Leslie Magee  

Name: Leslie Magee

Title: Chief Financial Officer

 

GREAT NORTHERN EQUIPMENT, INC.

By:   /s/ Leslie Magee  

Name: Leslie Magee

Title: Chief Financial Officer



--------------------------------------------------------------------------------

 

GENERAL ELECTRIC CAPITAL CORPORATION,

as Agent and a Lender

By:   /s/ Tom D. Chapman  

Name: Tom D. Chapman

Title: Duly Authorized Signatory

 

2



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,

as a Lender

By:   /s/ E. Kahn  

Name: E. Kahn

Title: VP

 

3



--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:   /s/ James D. Danforth, Jr.  

Name: James D. Danforth, Jr.

Title: Vice President

 

4



--------------------------------------------------------------------------------

 

WELLS FARGO CAPITAL FINANCE, LLC,

as a Lender

By:   /s/ Todd Havomote  

Name: Todd Havomote

Title: Sr. Relationship Manager

 

5



--------------------------------------------------------------------------------

 

REGIONS BANK,

as a Lender

By:   /s/ George Louis McKinley  

Name: George Louis McKinley

Title: Attorney in Fact

 

6



--------------------------------------------------------------------------------

 

CAPITAL ONE BANK,

as a Lender

By:   /s/ Thomas E. Furst  

Name: Thomas E. Furst

Title: Vice President

 

7



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:   /s/ Mario Quimtanila  

Name: Mario Quimtanila

Title: Authorized Officer

 

8



--------------------------------------------------------------------------------

EXHIBIT A

CONSENT AND REAFFIRMATION

Each of the undersigned (the “Guarantors”) hereby (i) acknowledges receipt of a
copy of the Amendment No. 1, dated as of February 29, 2012 (“Amendment No. 1”),
to the Third Amended and Restated Credit Agreement, dated as of July 29, 2010,
among H&E Equipment Services, Inc., Great Northern Equipment, Inc., H&E
Equipment Services (California), LLC (collectively, the “Borrowers”), the other
Credit Parties named therein, the Lenders named therein, General Electric
Capital Corporation, as Agent, Bank of America, N.A., as Co-Syndication Agent
and Documentation Agent and Wells Fargo Capital Finance, LLC, as Co-Syndication
Agent; (ii) consents to Borrowers’ execution and delivery thereof and approves
and consents to the transactions contemplated thereby; (iii) agrees to be bound
thereby; and (iv) affirms that nothing contained therein shall modify or
diminish in any respect whatsoever its obligations under its Guaranty and the
other Loan Documents to which it is a party and reaffirms that such Guaranty is
and shall continue to remain in full force and effect. This acknowledgement by
the Guarantors is made and delivered to induce Agent and the Lenders to enter
into the Amendment No. 1, and the Guarantors acknowledge that Agent and the
Lenders would not enter into the Amendment No. 1 in the absence of the
acknowledgements contained herein. Although Guarantors have been informed of the
matters set forth herein and have acknowledged and agreed to same, Guarantors
understand that Agent and the Lenders have no obligation to inform Guarantors of
such matters in the future or to seek Guarantors’ acknowledgment or agreement to
future amendments or waivers, and nothing herein shall create such a duty.
Capitalized terms used herein without definition shall have the meanings given
to such terms in Amendment No. 1.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Consent and Reaffirmation
on and as of the date of Amendment No. 1.

 

GNE INVESTMENTS, INC. By:   /s/ Leslie Magee  

Name: Leslie Magee

Title: Chief Financial Officer

H&E FINANCE CORP. By:   /s/ Leslie Magee  

Name: Leslie Magee

Title: Chief Financial Officer

H&E CALIFORNIA HOLDING, INC. By:   /s/ Leslie Magee  

Name: Leslie Magee

Title: Chief Financial Officer

H&E EQUIPMENT SERVICES

(MID-ATLANTIC), INC.

By:   /s/ Leslie Magee  

Name: Leslie Magee

Title: Chief Financial Officer